Citation Nr: 1531744	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  06-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a claim of service connection for PTSD.  The Veteran disagreed with this decision in October 2005.  He perfected a timely appeal in July 2006.  A Travel Board hearing was held at the RO in July 2007 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In January 2008, the Board remanded, in pertinent part, the Veteran's claim of service connection for PTSD to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  In February 2009, the Board denied, in pertinent part, the Veteran's claim of service connection for PTSD.  The Veteran, through his attorney, appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, the Court vacated and remanded the Board's January 2008 decision.  The Court specifically held that the Board had erred in its January 2008 decision by not expanding the Veteran's appeal for service connection for all currently diagnosed psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2012, the Board again remanded the Veteran's claim of service connection for PTSD (which was characterized as an acquired psychiatric disorder, to include PTSD, an anxiety disorder other than PTSD, a mood disorder, and an adjustment disorder) to the AOJ pursuant to the Court's December 2011 decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that, in Clemons, the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having anxiety disorder and adjustment disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder, are as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, and although it is reluctant to contribute to the "hamster-wheel reputation" of Veterans' appeals by issuing another remand, the Board finds that another REMAND is required and this appeal is REMANDED again to the AOJ.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuates the hamster-wheel reputation of Veterans law"). VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred PTSD and an acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder, during active service.  He and his attorney specifically contend that he has experienced a variety of psychiatric problems since active service, all of which are related to his service.  They also specifically contend that these problems have resulted in frequent periods of homelessness.  Having reviewed the record evidence, the Board finds that another remand is required before the underlying claims can be adjudicated on the merits.

The Board notes initially that, in its August 2012 remand, the AOJ was directed to schedule the Veteran for appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disabilities, to include PTSD, anxiety disorder, adjustment disorder, and mood disorder.  See Board remand dated August 13, 2012, at pp. 4-6.  The Board acknowledges that, following this remand, the AOJ attempted to contact the Veteran and schedule him for the requested examination by sending him a VA examination notice letter to a mailing address in Clearwater, Florida, in September 2014.  It appears that a copy of this letter also was mailed to the Veteran's attorney although the attorney was not identified in the letter.  The September 2014 VA examination notice letter was marked returned to sender by the U.S. Postal Service (USPS) and returned to the AOJ in October 2014.  The AOJ then attempted to inform the Veteran's attorney about the problem it encountered sending the Veteran a VA examination notice letter by mailing a letter to the attorney in November 2014 using an incorrect post office box number.  The AOJ"s November 2014 letter to the Veteran's attorney was marked return to sender by the USPS and returned to the AOJ in December 2014.  The AOJ subsequently attempted to contact the Veteran via correspondence mailed to a different mailing address in Clearwater, Florida, in January 2015.  This letter was marked returned to sender by the USPS and returned to the AOJ in February 2015.  The AOJ then attempted to contact the Veteran by phone on several occasions in March 2015 but was unable to reach him.

In April 2015 correspondence, the Veteran and his attorney advised VA of the Veteran's new mailing address (a post office box in Key West, Florida).  The attorney also advised VA of the error in sending mail addressed to him at an incorrect post office box by providing his correct post office box number.

In May 2015 correspondence sent to the AOJ and to the Board, the Veteran's attorney explained that the Veteran's psychiatric problems "cause him to frequently be homeless [sic] and in a transient status such that it is difficult for [me] and the VA to reach him.  That is the reason why the VA was unable to contact him recently for the necessary C&P exam."  (Emphasis in original.)  The attorney again provided current contact information for the Veteran, including a mailing address at a post office box in Key West, Florida, and requested that the Veteran's VA examination be rescheduled.  The attorney also requested that, should the Veteran fail to report for a rescheduled VA examination, VA should contact him about the Veteran's whereabouts before denying the currently appealed claims.

The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court also has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  See also Schoolman v. West, 12 Vet. App. 307, 310 (1999).  While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level. The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  

In connection with the mailing of correspondence and the presumption of regularity in the administrative process, the Court has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995).  It is well-settled that the burden is on the appellant (in this case, the Veteran) to keep VA apprised of his or her whereabouts.  If he or she does not do so, then there is no burden on the part of the VA to "turn up heaven and earth to find [the appellant]."  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The Court noted in Hyson, however, that, where a file discloses other possible and plausible addresses, an attempt should be made to contact the Veteran at the alternate known address.  Id.

The Board appreciates the AOJ's attempts to contact the Veteran and the efforts at documenting these attempts in the Veteran's VBMS electronic paperless claims file.  It is not entirely clear, however, that the AOJ made sufficient efforts to contact the Veteran's attorney prior to adjudicating the currently appealed claims in a March 2015 supplemental statement of the case.  The Board also notes in this regard that, even after the Veteran and his attorney both notified the AOJ of his current mailing address in April 2015 correspondence, the AOJ continued to send letters to the Veteran at an old (and incorrect) mailing address as late as June 2015.  A review of the Veteran's VBMS electronic paperless claims file indicates that the mailing address listed there is the same as the most recent mailing address provided by the Veteran and his attorney in April 2015 so it is not clear why June 2015 correspondence was sent to the Veteran at an incorrect mailing address.  The Board unfortunately compounded this error by mailing a copy of a letter granting the attorney's motion to advance this appeal on the docket to the Veteran at an incorrect mailing address in July 2015.  A review of the Board's electronic records keeping systems discloses that that the Veteran's mailing address listed there is the same as the most recent mailing address provided by the Veteran and his attorney in April 2015 so it is not clear why the July 2015 Board letter granting the attorney's motion to advance this appeal on the docket was sent to the Veteran at an incorrect mailing address.

Generally, when a Veteran fails to report, without good cause, for VA examination scheduled in conjunction with an original compensation claim (as in this case), that claim is rated based on the evidence of record.  See 38 C.F.R. §§ 3.655 (a)-(b) (2014).  Having reviewed the record evidence, the Board finds that both the Veteran and his attorney have presented good cause explaining his failure to report for VA examination when it was scheduled in conjunction with the August 2012 Board remand directives.  The Board also finds that the record evidence does not contain competent medical opinions concerning the contended etiological relationships between PTSD, an acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder, and the Veteran's active service.  It is well-settled that VA's duty to assist includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board also finds that, on remand, and as requested in the August 2012 remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his PTSD, an acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder, and active service.  Id.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for PTSD and/or for an acquired psychiatric disability other than PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his PTSD and his acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder, currently experienced by the Veteran.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, the examiner is asked to identify the in-service stressor(s) on which this diagnosis is based and to state whether they are related to the fear of hostile military or terrorist activity.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include anxiety disorder and adjustment disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran and his attorney should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

If the Veteran fails to report to the examination, then his attorney must be advised of this fact in writing by the RO and receive an opportunity to contact the Veteran and attempt to locate him.  A copy of any letter(s) sent to the Veteran's attorney, and any response, including any updated information on the Veteran's whereabouts, should be associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

